 

Exhibit 10.3

 

Fourth AMENDMENT TO Promissory note

 

THIS Fourth Amendment (THE “FOURTH AMENDMENT”) DATED July 27, 2018, shall amend
the Promissory note (THE “NOTE”) dated AS OF september 12, 2011 AND AS amended
July 31, 2013 (the “First Amendment”), july 27, 2015 (the “Second amendment),
and July 20, 2017 (The “Third AMendment”) AMONG NON-INVASIVE MONITORING SYSTEMS,
INC. (THE “MAKER”) AND marie wolf (THE “PAYEE”) AS NOTED BELOW. THE NOTE, THE
FIRST AMENDMENT, THE SECOND AMENDMENT, THE THIRD AMENDMENT, AND THE FOURTH
AMENDMENT SHALL BE REFERRED TO AS THE AMENDED NOTE.

 

RECITALS

 

WHEREAS, Maker and Payee (collectively, the “Parties”) are parties to the Note
which became effective on September 12, 2011;

 

WHEREAS, on July 20, 2017, the Parties amended the Note to extend the Maturity
Date from July 31, 2017 until July 31, 2018; and

 

WHEREAS, the Parties wish to extend the Maturity Date from July 31, 2018 to July
31, 2020.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Note and this Fourth Amendment and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

AMENDMENT

 

1. Section 1 of the Note is hereby amended and restated in its entirety as
follows:

 

The principal amount of the loan evidenced hereby, together with any accrued and
unpaid interest, and any and all unpaid costs, fees and expenses accrued, shall
be due and payable on July 31, 2020 (the “Maturity Date”).

 

2. Governing Law. This Fourth Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

 

3. Amendments. Except as expressly amended hereby, the Note shall remain
unmodified and in full force and effect.

 

4. Entire Agreement. This Fourth Amendment and the Note constitute the entire
agreement of the Parties with respect to the subject matter hereof and supersede
all prior understandings and writings between the Parties relating thereto.

 

 

 

 

5. Interpretation. Any capitalized terms used in this Fourth Amendment but not
otherwise defined shall have the meaning provided in the Note.

 

6. Counterparts. This Fourth Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

 

IN WITNESS WHEREOF, Borrower has duly executed this Fourth Amendment to the Note
and Security Note as of the 27th day of July, 2018.

 

      NON-INVASIVE MONITORING SYSTEMS, INC.                 By:

/s/ James J. Martin



      Name:

James J. Martin



      Title:

Chief Financial Officer



          Agreed and Accepted:                 By: /s/ Marie Wolf       Name:

MARIE WOLF



     

 

 

 

 



 